Citation Nr: 1431271	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran and his wife presented testimony before a Decision Review Officer (DRO) at the RO in February 2009, and a copy of the transcript is of record.

By an April 2011 decision, the Board reopened a previously denied claim of service connection for a low back disorder and remanded the case to the RO for additional development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in August 2012.  


FINDING OF FACT

A low back disorder, including degenerative disc disease (DDD), was first manifested several years after service and is not related to the Veteran's period of military service.  


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured" when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a March 2006 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records (STRs), private and VA medical records, and Social Security Administration (SSA) records are in the claims file.  Pursuant to the April 2011 Board remand, the RO made additional attempts to locate treatment records from the Long Beach, California Naval Hospital.  An August 2012 Formal Finding of Unavailability details the RO's efforts to obtain such records.  The Board thus finds that the RO substantially complied with the Board's remand directives, and the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c); see Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in May 2011.  Pursuant to the Board remand, the RO obtained an addendum opinion in February 2012.  The Board finds that the May 2011 examination and February 2014 addendum opinion sufficiently allow the Board to make a well-informed decision on the Veteran's claim.  The February 2012 addendum opinion complied with the Board's remand directives--the examiner considered all the pertinent evidence of record and provided an explanation for the opinion provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  Accordingly, the Board may proceed with its review.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), such as arthritis, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran had active service from January 1969 to December 1970.  His service treatment records (STRs) show that, in March 1970, x-rays of the lumbosacral spine were normal.  In an October 1970 Report of Medical History, the Veteran marked that he had not "ever had recurrent back pain."  Upon separation examination in November 1970, clinical evaluation of the spine was normal. 

The Veteran initially filed a claim for service connection for a back disability in June 1971.  On October 1971 VA examination, the Veteran complained of pain in low back.  X-ray of the lumbosacral spine was normal.  

An April 1981 VA treatment record reflects that the Veteran again complained of low back pain.  X-ray of the lumbosacral spine was normal.

A July 1991 private treatment record shows that the Veteran complained of low back pain after a fall the previous month.  The Veteran denied ever being involved in any type of accident in the past.  Physical examination revealed that the Veteran's entire back was twisted with considerable spasm.  A myelogram revealed a large herniated disc, large extradural defect behind the intervertebral disc space at L5-S1, and a smaller one at L4-5.

In September 1991, the Veteran was seen for a neurology consultation.  The Veteran again denied any previous history of injuries.  Private treatment records from December 1991 through June 1992 demonstrate that the Veteran continued to experience low back pain.

The Veteran filed a claim in July 2001 and reported that he hurt his back on a half track in 1969.  He further stated that he was riding in the vehicle when another student that was driving another vehicle ran into the back of the one he was in.  About 3 days later, when he was out on liberty, his back started to hurt and he went to the Long Beach Naval Hospital in California.  

During a November 2006 examination for the Pennsylvania Bureau of Disability Determination, the Veteran complained of low back pain.  He stated he had an accident in 1969 in which he fell on a truck and injured his lumbar spine.  He said he was taken to an infirmary where he was put on bed rest for a few days, and then was sent to the Naval Hospital for an examination.  He was told he had damage to the spine and pinched nerves.  He did not undergo physical therapy but was sent for light duties.  He continued having some local pain in the lumbar spine radiating to the right lower extremity.  This pain was not constant, but severe at times.  The symptoms persisted until 1990 when he stopped work.

At the Veteran's February 2009 RO hearing, he testified that he hurt his back while coming down steps at night around March 1970.  He was taken to the Naval Hospital in Long Beach, CA, where he stayed for about 6 hours.  He said they x-rayed his back and told him his disc was out of place, and gave him pain pills.  The Veteran's wife testified that the Veteran had had back pain since military service.  The Veteran also testified that he had been in a couple of car accidents over the years and was treated for back pain.  

On VA examination in May 2011, the Veteran reported that he fell off a loading track sometime in 1969 and was seen briefly in the medical unit for low back pain.  An X-ray showed no fracture.  After service, he worked in a variety of jobs, including construction work, stocking clerk, steel worker, and driving a truck cross country.  He stopped many of these jobs because of low back pain.  He claimed low back tightness, stiffness, and aching in the lumbar spine all day every day, present since the military.  The examiner stated that it would be mere speculation to state that the Veteran's low back pain was related to or caused by service-related activity because his records were not available.

Pursuant to the Board remand, additional treatment records were obtained and provided to the May 2011 examiner.  The examiner issued an addendum opinion in February 2012.  The examiner noted no record of back pain in service.  The examiner also noted that the Veteran fell in 1991 and experienced excruciating back pain and subsequently a myelogram showed a herniated disc.  The examiner opined that his diagnosis of DDD of the lower spine with evidence of herniated disc was not as likely as not related to the fall in service.

After review of the evidentiary record, the Board finds that service connection is not warranted for a low back disorder.  

Although the Veteran is competent to report that his low back disorder began during his active military service, the Board must still weigh his lay statements against the remaining evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this determination, the Board does not find the Veteran's statements concerning the etiology of his low back disorder to be credible.  Significantly, the STRs are completely silent with respect to any complaints, findings or diagnoses of a back disorder.  In fact, the Veteran specifically denied experiencing recurrent back pain in his October 1970 Report of Medical History, and clinical evaluation of the spine was normal on separation.  The first clinical documentation of the onset of a low back disorder was in July 1991, over 20 years after service separation.  That the low back disorder began well after separation from service is supported by normal x-ray findings of the low back in 1971 and 1981.

Nor does the Board find the Veteran's testimony regarding chronicity to be credible.  Although the Veteran has asserted to VA that his low back pain began after an injury in service and has continued to bother him to the present day, the Veteran reported an onset of pain in June 1991 to private treatment providers.  He further reported to post-service private treatment providers that he had had no prior injuries.  The Board finds that his statements to health care providers for treatment purposes are of greater weight than statements made during the course of an appeal from the denial of compensation benefits.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Further, the February 2012 VA examiner opined that the Veteran's current low back disorder was not as likely as not incurred in service.  This opinion was based on a review of all records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  As there is no competent evidence to the contrary, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board acknowledges the Veteran's belief that his back disorder is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Thus, the Veteran's own assertions as to etiology have no probative value. 

Accordingly, the Board concludes that the preponderance of evidence is against the claim for service connection for a low back disorder.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is not for application when the preponderance of the evidence is found to be against the claimant); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for low back disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


